Citation Nr: 0522008	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  96-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a tear of the right medial meniscus, with 
chondromalacia, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that continued a 10 percent evaluation for the 
veteran's right knee disorder.  The rating was increased to 
20 percent by the RO in an August 2000 rating decision.  

The veteran testified at a hearing at the RO before a member 
of the Board in June 2003.  

The case was remanded by the Board in November 2003.  


FINDING OF FACT

The veteran's right knee disorder is currently manifested by 
limitation of flexion to 125 degrees, pain, with flare-ups on 
repetitive use, and occasional mild instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
postoperative residuals of a tear of the right medial 
meniscus, with chondromalacia, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257, 5260 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in April 2004 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that is believed to pertain to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  While 
the veteran testified that he was in receipt of treatment 
from private sources, the April 2004 letter specifically 
requested that he provide names and addresses of private 
health care providers, as well as consent forms for VA to 
obtain those records.  There is no indication that he 
responded to this request.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Service connection for the postoperative residuals of a 
medial meniscectomy of the right knee, with chondromalacia of 
the right patella, was granted by the RO in an April 1971 
decision.  A 10 percent evaluation was assigned at that time.  
This evaluation was increased during the pendency of this 
appeal, effective with the veteran's current claim for an 
increased evaluation.  

VA outpatient treatment records, dated from May 1974 to June 
1995 have been received.  These show that the veteran's knee 
was evaluated during June 1995, at which time range of motion 
was from 0 to 130 degrees, with no effusion.  X-ray studies 
showed joint space narrowing and the assessment was 
degenerative joint disease of the right knee.  

An examination was conducted by VA in March 1996.  At that 
time, the veteran's subjective complaints were of cyclic knee 
pain and stiffness of the right knee.  No swelling or 
deformity were noted.  There was moderate weight bearing 
crepitus in the medial right knee.  Range of motion was 
reportedly full.  The diagnoses were medial arthrotomy of the 
right knee and degenerative joint disease of the right knee 
without restricted mobility.  

In January 1998, the veteran was evaluated for a possible 
degenerative meniscal tear of the right knee.  He underwent 
an arthroscopic examination, which was relatively normal with 
the exception of severe and grade 4 changes of the medial 
femoral condyle.  The medial meniscus was probed and found to 
be stable without evidence of significant tear.  There was 
some wear of the meniscus, but it was not believed that the 
veteran would benefit from any shaving.  The other 
compartments of the knee were relatively normal.  Follow-up 
evaluation later that month showed no evidence of infection 
or edema.  The knee was non-tender.  Range of motion was from 
0 to 110 degrees flexion.  

An examination was conducted for VA in February 2000.  At 
that time, the veteran indicated that he had pain, weakness, 
stiffness, instability, locking and fatigue of the right 
knee.  He used a knee brace for support.  Examination showed 
arthroscopic scars and surgical scars that measured 8 cm. in 
the lateral aspect.  He could not squat or kneel.  Flexion 
was to 140 degrees, but pain started at 135 degrees.  
Extension was to 0 degrees.  Drawer and McMurray's tests were 
abnormal, showing slight instability.  X-ray studies of the 
right knee showed mild-to-moderate degenerative disease.  The 
diagnosis was medial meniscectomy, with residual of 
degenerative disease of the right knee.  

The veteran testified at a hearing on appeal before a 
Veteran's Law Judge in June 2003.  Although this Judge is no 
longer with the Board, the veteran did not respond to a 
request regarding whether he wished to have another hearing 
before a current Judge.  The transcript of the hearing 
testimony shows that the veteran reported that he had limited 
motion and weakness of the knee.  He wore a knee brace and 
took medication for his knee disorder.  He stated that he 
could not squat or do a knee bend, that this was forbidden by 
his physical therapists.  He also stated that he used ice 
packs to limit swelling of the knee joint and had difficulty 
with stairs.  He reported that he received treatment for his 
knee from both VA and private sources.  

An examination was conducted by VA in January 2005.  At that 
time, the veteran stated that he had right knee pain every 
day, but was able to tolerate it and had not missed any work.  
He stated that he had stiffness every morning and pain every 
day, with daily flare-ups.  Examination showed range of 
motion to be from 0 degrees to 125 degrees.  There was mild 
pain throughout the motion and significant pain as he 
approached 125 degrees of flexion.  There was a palpable 
grinding of the patellofemoral joint and pain in this portion 
of the joint, as well as medial and lateral joint pain.  He 
had negative Lachman's and McMurray's examinations.  
Posterior drawer sign was also negative.  He was stable to 
varus and valgus stress.  There was no significant effusion.  
The skin was intact around the knee.  He did have a 
significant limp, with an antalgic gait that was consistent 
with his right knee pain.  X-ray studies of the right knee 
revealed severe degenerative joint disease.  The impression 
was of severe degenerative joint disease.  Regarding function 
of the knee, the examiner stated that the veteran had 
increased fatigability and weakness with repetitive use.  The 
examiner noted that the veteran did not have any recurrent 
subluxation or lateral instability of the knee on 
examination, but that there was severe pain as the veteran 
reached 125 degrees.  This was present throughout the right 
knee and it was at least as likely as not that the pain was 
related to the veteran's service-connected residuals of right 
knee medial meniscectomy, with chondromalacia of the right 
knee.  Clearly the flare-ups that the veteran had decreased 
his function with repetitive motion and were also related to 
his service connected disorder.  It was said that the veteran 
exhibited fatigability and weakened movement of the right 
knee, but he did not have any additional loss of range of 
motion due to the weakened movement or excess fatigability.  
The increased pain did get to the point where the veteran 
needed to get off the leg and take a break in a reclining 
position.  The examiner expected that the veteran would 
progress to a point where a total knee arthroplasty in the 
future would be required.  He would also have additional loss 
of range of motion as the years went on.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For mild impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

With dislocated semilunar cartilage, with frequent episodes 
of "locking," pain, and effusion into the joint, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 
5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5259.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Regarding the veteran's right knee disability, it is evident 
from the record that there is impairment of the knee caused 
by both arthritic involvement and the recurrent dislocation 
of the patella.  In cases where there are distinct 
disabilities caused from arthritis of the knee as well as 
other impairment of the knee, separate evaluations may be 
assigned.  See VAOPGCPREC 23-97.  If a rating is assigned 
under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating 
may be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.

The veteran has limitation of motion of the right knee that 
is considered to be noncompensable under the diagnostic code 
for reduced flexion.  Given the arthritis of the knee, a 10 
percent evaluation is warranted for this impairment.  In 
2000, he was noted to have slight instability of the joint.  
An additional 10 percent rating was awarded at that time.  
While he no longer had instability on examination in 2005, he 
did have increased pain and flare-ups of the knee with 
increased use.  He was also noted to have an antalgic gait 
that was consistent with his right knee pain.  Thus, the 
additional 10 percent rating may be assignable after 
consideration of 38 C.F.R. § 4.40 regarding functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  
The pain is not shown to be productive of more than mild 
impairment of the knee.  The veteran has not demonstrated 
dislocation of the semilunar cartilage.  Therefore, a 
combined rating in excess of 20 percent is not shown to be 
warranted.  

Separate ratings of 10 percent each under Diagnostic Codes 
5257 and 5003-5260 would not be as advantageous to the 
veteran as the single 20 percent rating currently assigned.





ORDER

An increased rating for the postoperative residuals of a tear 
of the right medial meniscus, with chondromalacia, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


